       Case 3:20-cv-02829-VC Document 116 Filed 01/28/21 Page 1 of 3



IAN N. FEINBERG (SBN 88324)                   ROBERT E. FREITAS (SBN 80948)
ifeinberg@feinday.com                         rfreitas@fawlaw.com
M. ELIZABETH DAY (SBN 177125)                 DANIEL J. WEINBERG (SBN 227159)
eday@feinday.com                              dweinberg@fawlaw.com
MARC BELLOLI (SBN 244290)                     FREITAS & WEINBERG LLP
mbelloli@feinday.com                          303 Twin Dolphin Drive, Suite 600
NICHOLAS MARTINI (SBN 237687)                 Redwood Shores, California 94065
nmartini@feinday.com                          Telephone: (650) 593-6300
FEINBERG DAY KRAMER ALBERTI                   Facsimile: (650) 593-6301
LIM TONKOVICH & BELLOLI LLP                   Attorneys for Surbhi Sarna
577 Airport Boulevard, Suite 250              and Fortis Advisors LLC
Burlingame, California 94010
Tel: 650 825-4300/Fax: 650 460-8443           Attorneys for Surbhi Sarna and
                                              EXXClaim Capital Partners I LP
Attorneys for BioCardia, Inc.

                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION

                                           Case No. 3:20-cv-02829-VC
 BIOCARDIA, INC.,
                                           Related Case No. 3:19-cv-05645-VC
               Plaintiffs,
                                           STIPULATION AND [PROPOSED]
        v.                                 ORDER TO CONTINUE HEARING
                                           AND BRIEFING SCHEDULE RE
 NVISION MEDICAL CORPORATION,              MOTION FOR SANCTIONS
 ARBORETUM VENTURES IV, LP, ASTIA
 ANGEL NVISION LLC, CATALYST              Date:    March 4, 2021
 HEALTH VENTURES (PF), L.P., CATALYST     Time:    2:00 p.m.
 HEALTH VENTURES FOLLOWON FUND,           Crtrm:   3, 17th Floor
 L.P., CATALYST HEALTH VENTURES III,      Judge:   Hon. Vince Chhabria
 L.P., CATALYST HEALTH VENTURES, LP,
 CHV INVESTMENTS, LLC, CHV
 PARTNERS FUND III, L.P., CHV-E
 PARTNERS III, L.P., DRAPER ASSOCIATES
 INVESTMENTS, LLC, DRAPER
 ASSOCIATES RISKMASTER FUND II, LLC,
 DRAPER ASSOCIATES RISKMASTERS
 FUND III, LLC, EXCELESTAR VENTURES
 I, LLC, EXXCLAIM CAPITAL PARTNERS I,
 LP, FOGARTY INSTITUTE FOR
 INNOVATION, GOLDEN SEEDS NVISION
 MEDICAL, LLC, LIFE SCIENCES ANGEL
 INVESTORS VIII, L.L.C., LMNVC, LLC,
 AND SERAPH NVISION, LLC,
               Defendants.




 STIP. CONTINUE HEARING AND BRIEFING DATES RE MOTION FOR SANCTIONS - 3:20-02829-VC
          Case 3:20-cv-02829-VC Document 116 Filed 01/28/21 Page 2 of 3



       IT IS HEREBY STIPULATED by and between Surbhi Sarna and EXXClaim Capital
Partners I, LP (“EXXclaim”) and BioCardia, Inc. (“BioCardia”), subject to the approval of
the Court, as follows:
       WHEREAS, on January 19, 2021 Ms. Sarna and EXXclaim filed a Joint Motion for
Sanctions Pursuant to the Court’s Inherent Authority, Fed. R. Civ. P. 16, and 28 U.S.C. §
1927 (“Sanctions Motion”) in Case No. 3:19-cv-05645-VC (Dkt. 164) and related Case No.
3:20-cv-02829-VC (Dkt. 111);
       WHEREAS, on January 27, 2021 the Court granted Ms. Sarna’s and EXXclaim’s
Administrative Motion and enlarged the page limit from 15 pages to 25 pages (Dkt. No. 168
and Dkt. No. 115);
       WHEREAS, the current deadline for BioCardia’s Opposition to the Sanctions Motion
is February 2, 2021;
       WHEREAS, M. Elizabeth Day will argue BioCardia’s Opposition to the Sanctions
Motion; and
       WHEREAS, the noticed hearing date on the Sanctions Motion is March 4, 2021 at
which time counsel for BioCardia, M. Elizabeth Day and Marc Belloli, will be out of state

preparing for and attending a trial in the Eastern District of Texas in Wapp Tech Limited
Partnership et. al. v. Seattle Spinco, Inc., et. al. from February 21, 2021 through and
including March 5, 2021 (Dkt. No. 258).

       NOW, THEREFORE, pursuant to Civil Local Rule 7-12, the parties hereby stipulate,
subject to the Court’s approval:
                   •     The page limit on BioCardia’s Opposition is enlarged from 15 pages to 25
                         pages;
                   •     BioCardia’s Opposition is due on February 16, 2021;
                   •     Ms. Sarna’s and EXXclaim’s Reply is due on February 25, 2021; and
                   •     The Hearing on the Sanctions Motion is continued to March 18, 2021 at
                         2:00 p.m. or to another date and time thereafter subject to the Court’s
                         availability.
                                                   -1-
        STIP. CONTINUE HEARING AND BRIEFING DATES RE MOTION FOR SANCTIONS - 3:20-02829-VC
           Case 3:20-cv-02829-VC Document 116 Filed 01/28/21 Page 3 of 3



         IT IS SO STIPULATED.


Dated: January 28, 2021

By: /s/ M. Elizabeth Day                         By: /s/ Daniel Weinberg
M. Elizabeth Day                                 Daniel Weinberg

Attorneys for BioCardia, Inc.                    Attorneys for Surbhi Sarna and EXXclaim Capital
                                                 Partners I LP



                                  SIGNATURE ATTESTATION
         Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing of
this document has been obtained from each of the other signatories shown above.



Dated: January 28, 2021                                        By: /s/ Elizabeth Day
                                                               M. Elizabeth Day




                                      [PROPOSED] ORDER
         Pursuant to the stipulation of the parties: (1) the hearing on the Sanctions Motion will be
continued to March 18, 2021; (2) the Opposition to said Motion will be due February 16, 2021
and the page limit for BioCardia’s Opposition enlarged from 15 pages to 25 pages; and (3) the
Reply will be due February 25, 2021.
IT IS SO ORDERED.


Dated:
                                                         Honorable Vince Chhabria
                                                         UNITED STATES DISTRICT JUDGE




                                                   -2-
         STIP. CONTINUE HEARING AND BRIEFING DATES RE MOTION FOR SANCTIONS - 3:20-02829-VC
